MR. JUSTICE MILBURN
delivered the opinion of the court.
Defendant'was convicted of a violation of Section 2 of the Act of the legislature approved March 15, 1901, respecting gambling (Laws of 1901, page 1G6). lie was sentenced-to pay a fine of $100, and to be imprisoned in the county jail until the fine was paid, the imprisonment not to exceed one day for every $2 of said fine. lie appeals from the judgment.
He assigns as error that the court erred in entering judgment. He inquires: “Did the trial court err in sentencing the defendant to imprisonment at the rate of two dollars per day V’ Having argued ihat this question, which is quoted, must be answered in the affirmative, appellant concludes that the judgment is absolutely void.
The validity of the statute is thus attacked, but whether in whole or in part there is no specification to indicate. In the argument, however, we find this language: “Therefore we contend that the judgment of the court pronounced in this cause is absolutely void, and that, so far as the provisions of this Act referring [to] the method of enforcing the payment of the fines prescribed is concerned, the act is unconstitutional and void in that resjiect.” The argument, extending over all of the 37 pages *345of the brief, -excepting two pages of statement, is devoted to an attempt to show that the passage of Section 1 of the Act of 1897, as to gambling (Laws of 1897, page 81), providing that one fined for a violation of the section “must be imprisoned until sncli fine and costs ai*e paid, such imprisonment not to exceed five years in the state penitentiary,” had the effect of repealing, so far as gambling is concerned, Section 2224 of the Penal Code of 1895; and that the repealing of the Act of 1897 did not reenact said Section 2224; and, further, that the present Act of 1901, so far as it provides that “every person convicted of a violation of Section 2 of this Act must be imprisoned until such fine” and costs are paid,” is unconstitutional and void, said term of imprisonment being perpetual in the case of those amable to pay. Section 2224 of the Penal Code of 1895 is as follows: “A judgment that the defendant pay a fine and costs may also direct that he be imprisoned until both fiare aiad costs are satisfied, specifying the extent of the imprisonment, avhich must not exceed one day for every tavo dollars of the fine and costs.”
A Ye do not believe that the enactment of the statute of 1897, supra, providing in Section 1 that the defendant, if convicted, should be imprisoned until the fine and costs are paid, such Imprisonment not to exceed five years in the state penitentiary, repealed Section 2224 in any avise. It is better to say that, if it affected Section 2224 at all, it excepted the judgment under said section of the gambling laav from its operation.
If the Act of 1897 excepted gambling cases as a class from the operation of said Section 2224, ave are of the opinion that after the repeal of the statute of 1897, making the exception, the general statute, avhich avas in force all the time, avould then be applicable to all cases according to its terms, as is held in Smith v. Hoyt, 14 Wis. 252, and Goodno v. City of Oshkosh, 31 Wis. 131. The repealing of the exception avould leave no exception.
The section (2224) permits the court, after adjudging a defendant to pay d fine, to direct that he be imprisoned until both fine and costs are satisfied, specifying the extent of the impris-*346eminent, which must not exceed one day for every $2 of the fine and costs.
Upon the question whether said section now applies to the mode of enforcing the collection of the fine and costs under the present law appellant says that upon an extended research he has failed to find any authorities directly upon the matter.
Do' the words “satisfied” (Section 2224, 'Penal Code) and “paid’’ (Section 2, Act of 1901) mean the'same thing? If these words were not intended by the legislature to mean the same in the matter of the penalty for the said offense., then Section 2224 would not apply, because the fine and costs would have to be paid in money, and not satisfied by lapse of time. If, however, the -word “pay” means “satisfied,” as appears to be its meaning (Webster’s International Dictionary; Century Dictionary), then there is no conflict between said Section 2224 and that part of the law of 1901 referred to. If the fine and costs must be paid in money before-the release of the prisoner, then the penalty, in the case of one unable to thus pay, means imprisonment for life, unless the executive interfere to pardon the delinquent offender. But if the law, so far as the mode of collection of the penalty is concerned, is unconstitutional and void, then would not the Section 2224 apply?'But we do not think it necessary to decide whether the law is thus unconstitutional. If it be so, then it would be, in respect of the mode of collection, as if it had never been enacted, and Section 2224 would fix the manner of enforcing satisfaction of the judgment. If it be valid, and the words “satisfied” and “paid” were intended to be and are synonymous in this behalf, then that part of the section of the law of 1901 providing that the defendant shall be imprisoned until the fine and costs be paid is unnecessarily inserted in the Act, as it mean simply imprisonment until satisfaction of .the judgment is made according to law, the law being said Section 2224, and Sections 2225, 2226, 2221, 2228, 2241 and 2242 of the Penal Code.
We are of the opinion that the word “satisfied” in Section *3472224 of the Penal Code of 1895 and the word “paid” in the said section of '.he Act of 1901 mean the same thing; that the said section of the Penal Code applies to the enforcing of the penalty under Section 2 of the said Act of 1901; and that the judgment complained of is not invalid, and must be affirmed.
In the oral argument some point was made upon the fact that there is no mention in the judgment of the matter of costs. The defendant cannot complain that the judgment ordered him committed for a less time than might have been ordered in default of the payment of costs.

Affirmed.